DETAILED ACTION

***Please note that the Examiner for this application has changed.  The new Examiner is Elda Milef.  She can be reached at (571)272-8124 Monday through Friday.

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/26/2020 has been entered.

Specification
3.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: There is a lack of antecedent basis for the claim limitation, “non-temporary storage.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	Claims 1, 9 and 15 recite “associate the first transaction with the first transaction tag before the first transaction is stored in a database for non-temporary storage” and “associate the second transaction with the first transaction tag before the second transaction is stored in a database for non-temporary storage.”  The meaning of “non-temporary storage” is not clear resulting in the claim being indefinite.
The remaining claims are rejected due to the dependency to claims 1, 9, and 15.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	7.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Merz et al. (U.S. Pub. No. 2017/0031963) in view of Narasimhan et al. (U.S. Pub. No. 2018/0005285) in view of Mearian (“Cleaning Out the Attic”).

With respect to claims 1, 9, and 15:
***In view of the 112(b) rejection above, the term “non-temporary storage” will be interpreted as –storage--.

Merz teaches:
a logic, the logic, when executed by one or more processors, instructing the one or more processors (Merz ¶¶ [0046] and [0077]: Merz discloses instructions (i.e., logic) executed by processors.);
a tag creation engine comprising a memory and a hardware processor (Merz ¶ [0087]: Tag tracking computing device 112.);
receive, at a first time point, a first tagging notice, the first tagging notice comprising a notification to create a first transaction tag and a pre-determined time window associated with the first transaction tag, wherein the pre-determined time window is later than the first time point (Merz ¶¶ [0013], [0025], and [0033]: Merz discloses receiving tagging data (i.e., a tagging notice), which may comprise a date range (i.e., a pre-determined time window) for which the tag is to be applied to transactions, from a party. The tagging data includes account data, which provides information needed to identify transactions to be tagged in the future; therefore, Merz discloses a predetermined date range which is later than the time point in which the tagging data is received. The examiner interprets Merz’ tagging data as a first transaction tag, and received tagging data as a notification to create a transaction tag.); and
in response to the first tagging notice, create the first transaction tag, the first transaction tag being associated with the pre-determined time window (Merz ¶¶ [0025] and [0033]: Merz discloses receiving tagging data for tagging transactions and applying tags to transactions based on transactions falling within a specified time range. Merz ¶ [0083] and fig. 5: ;
a tagging engine comprising a memory and a hardware processor (Merz ¶ [0087]: The examiner interprets Merz’ tag tracking computing device 112 as a system that also serves as a tagine engine.);

receive, at a second time point, a first transaction associated with a user, the first transaction being associated with a first timestamp, a first user account of the user, and a first transaction category, wherein the second time point is later than the first time point; compare the first timestamp of the first transaction to the pre-determined time window identified in the first tagging notice; and in response to determining that the first timestamp is within the pre-determined time window, associate the first transaction with the first transaction tag (Merz ¶¶ [0025], [0033], and [0040]: Merz discloses receiving cardholder account information, as part of tagging data, for use in identifying transactions to be tagged at a future date (i.e., a second time point because it occurs later than the time point at which cardholder account information is received), and the use of transaction times as a criteria for tagging transactions; and in response to determining a transaction occurs within a predetermined time window, the transaction is ; and
receive, at a third time point, a second transaction associated with the user, the second transaction being associated with a second timestamp, …and a second transaction category, wherein the third time point is later than the first time point; compare the second timestamp of the second transaction to the pre-determined time window identified in the first tagging notice; and in response to determining that the second timestamp is within the pre-determined time window, associate the second transaction with the first transaction tag (Merz ¶¶ [0019], [0025], [0033], [0040], and [0082]: Merz discloses tagging a plurality of received transactions as well as tagging additional transactions as they are received; therefore, Merz discloses at least a second transaction occurring at a third time point after the second time point, identified by the examiner above, and tagging the transaction in the same manner described for the first transaction. The examiner interprets a second merchant’s ID, or a product category in Merz ¶ [0026], as a second transaction category.); and
a transaction server configured to: store the first transaction and the first transaction tag in a database after the first transaction is  associated with the first transaction tag; and store the second transaction and the first transaction tag in a database after second transaction has been associated with the first transaction tag (Merz ¶ [0034]: Merz discloses adding transactions to a database (i.e., storing the transactions) as transactions are received and appending tags to the transactions in the database; therefore, Merz discloses storing a plurality of transactions associated with transaction tags. The examiner interprets the database as a transaction server.).

Merz does not teach; however, Narasimhan teaches:
a transaction associated with a second user account of the user (Narasimhan ¶ [0096]: Narasimhan discloses users appending hashtags, from their social media accounts in real-time, to transactions to indicate a special purpose for the transactions. The examiner interprets a social media account as a second account that is separate from a transaction account.).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Merz’ teachings to incorporate the use of transactions associated with a second user account of the user, as taught by Narasimhan, because associating transactions with a second account, such as a social media account, allows users to discover the nature of upcoming trips or additional relevant details (e.g., possible travel companions who will accompany the user). See Narasimhan ¶ [0096].


Associating the first transaction and second transaction data with a tag before it is backed up [stored in a database]-see page 62 ¶5 and storing data in a database after the data has been associated with tags ("The classification software then creates reports on those volumes and places that information in a database that can be searched. For example, data classification software has fields such as 'date created' and 'date last accessed' and performs searches based on keywords. Administrators can then create policies that will determine where data should be stored once it's classified." Mearian [page 63, C. 1, ¶¶ 1-2]: tagging data with dates of creation and access before storing the data.).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the combination of Merz and Narasimhan’s teachings to incorporate tagging data prior to storing it, as taught by Mearian, in order to facilitate a data classification and tiered storage architecture that that can be used to automatically tag data before it is backed up and also create reports on those volumes, places, and information in a searchable database. See Mearian [Page 62, C. 2, ¶ 3] - [Page 62, C. 3, ¶ 2] and [Page 63, C. 2, ¶ 3] – [Page 63, C.3, ¶ 1].

With respect to claims 2, 10, and 16:
The combination of Merz, Narasimhan, and Mearian renders obvious all the limitations of the rejections in claims 1, 9, and 15.
Merz 
wherein the pre-determined time window of the first transaction tag identified in the first tagging notice comprises a starting date and an ending date (Merz ¶ [0033]: Merz discloses a transaction date range; and a date range must include a start and end date.).


With respect to claims 3, 11, and 17:
The combination of Merz, Narasimhan, and Mearian renders obvious all the limitations of the rejections in claims 2, 10, and 16.
Merz further teaches:
wherein comparing the first timestamp of the first transaction to the pre-determined time window identified in the first tagging notice comprises: comparing the first timestamp to the starting date and the ending date of the pre-determined time window; and determining whether the first timestamp is between the starting date and the ending date ("…If the transaction falls outside of the date range then the transaction is not tagged." Merz ¶ [0033].).

With respect to claims 4, 12, and 18:
The combination of Merz, Narasimhan, and Mearian renders obvious all the limitations of the rejections in in claims 1, 9, and 15.
Narasimhan teaches:
wherein the first transaction tag comprises a hash tag (Narasimhan ¶ [0094]: Narasimhan discloses applying hashtags to transactions.).


With respect to claims 5, 13, and 19:
The combination of Merz, Narasimhan, and Mearian renders obvious all the limitations of the rejections in in claims 1, 9, and 15.
Merz further teaches:
wherein the first transaction and the second transaction are not recurring charges (Merz ¶ [0018] and [0019]: Merz discloses tagging transactions for one-time payments of products, and such transactions are not recurring charges.).

With respect to claims 6, 14, and 20:
The combination of Merz, Narasimhan, and Mearian renders obvious all the limitations of the rejections in in claims 1, 9, and 15.
Merz further teaches:
wherein the tagging engine is further configured to: receive, at a fourth time point, a third transaction associated with the user, the third transaction being associated with a third timestamp, a third user account of the user, and a third transaction category, wherein the fourth time point is later than the first time point; compare the third timestamp of the third transaction to the pre-determined time window identified in the first tagging notice; and in response to determining that the third timestamp is not within the pre-determined time window, determine not to associate the third transaction with the first transaction tag (Merz ¶¶ [0019], [0025], [0033], [0040], and [0082]: Although Merz does not explicitly disclose these steps relating to a third transaction at a fourth time point, Merz does disclose performing the claimed steps for a plurality of received transaction; therefore, this claim amounts to a duplication of the steps of claims 1, 9, and 15 and are not granted patentable weight. The examiner interprets Merz disclosure of tagging a plurality of received transactions as they are received as disclosing a third transaction, occurring at a fourth time point after the third time point, and tagging the transaction in the same manner described for the first and second transactions described in the rejections of claims 1, 9, and 15. The examiner interprets a merchant’s ID, or a product category in Merz ¶ [0026], as a third transaction category. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).).

With respect to claim 7:
The combination of Merz, Narasimhan, and Mearian renders obvious all the limitations of the rejections in in claim 6.
Merz further teaches:
wherein the transaction server is further configured to store the third transaction (This claim amounts to a duplication of steps of claims 1, 9, and 15, which are taught by Merz, and are not granted patentable weight. Merz ¶ [0034]: Merz discloses adding transactions to a database (i.e., storing the transactions) as transactions are received and appending tags to the transactions in the database; therefore, Merz discloses storing a plurality of transactions associated with transaction tags. The examiner interprets the database as a transaction server. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).).

With respect to claim 8:
The combination of Merz, Narasimhan, and Mearian renders obvious all the limitations of the rejections in in claim 1.
Merz further teaches:
wherein at least one of the first and second user accounts comprises one of the following: a credit card account; a checking account; or a saving account (Merz ¶ [0049]: Merz discloses transactions against credit card accounts.).

Response to Arguments
8.	Applicants’ arguments filed 6/26/2020 have been fully considered but they are not persuasive. 
 data is classified before that data is stored in a database for non-temporary storage. As an initial matter, it is noted that the features upon which applicant relies (i.e., classification of data before data is stored in a database for non-temporary storage) are not recited in the rejected claim(s). The claim amendments recite, “associate the first transaction with the first transaction tag before the first transaction is stored in a database for non-temporary storage,” and “associate a second transactions with the first transaction tag before the second transaction is stored in a database for non-temporary storage.”   Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Nevertheless, Mearian teaches “Now, using Arkivio’s Auto-xplor tool, Decker can automatically tag that data before it’s backed up and set a policy engine to determine how to store it based on its importance.”-see p. 62, ¶5. (emphasis added). 

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 2015/0088714 (Votaw et al.)-cited for associating tags with the 
one or more activities, wherein the associated tags are a location tag for the location, a user tag for the second user, an entity tag for the entity, or a category tag for the 
US 2019/0205993 (Rodriguez et al.)-cited for transaction data categorizer for categorizing transaction data across different accounts and systems through application of tags.
US 2019/0147070 (Rantzau et al.)- cited for a transaction can be tagged and then stored at the data storage system.  
US 6,436,506 (McAllister et al.)-cited for arrangement of data within cache lines so that Tags are first data received.
	Foley et al. (US 2004/0163029)- tagging and storing data files.
Leung et al. (US 2004/0039891)-tagging and storing files.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELDA G MILEF/           Primary Examiner, Art Unit 3694